— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 23, 2006 (People v Thompson, 29 AD3d 923 [2006]), affirming a judgment of the Supreme Court, Queens County, rendered May 22, 2003.
Ordered that the application is denied.
*1029The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Eng, RJ., Mastro, Rivera and Skelos, JJ., concur.